ON PETITION for a rehearing.
Per Curiam.
This cause was submitted by agreement; was fully and ably briefed by counsel on both sides. . The question of jurisdiction was not raised.
The Court did not look into it, though it might have done so had it seen proper.
The case is a clear one on the merits. Had the Court examined the question of jurisdiction, it would have changed the result only in the mode in which the cause would have gone out of Court; that is, by dismissal, instead of reversal. A rehearing will not be granted in a case like the present, for such cause. As the question upon the ordinance was one of importance—one which *140the rights of all concerned required should be finally and authoritatively settled, it was highly proper that the city attorney should, so far as he could do so, waive any point in the way of its decision.
N. B. Taylor, for the appellant.
B. K. Elliott, for the city (2).
The petition is overruled.